 


111 HR 221 IH: Adoption Information Act
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 221 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Mr. Wittman introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require assurances that certain family planning service projects and programs will provide pamphlets containing the contact information of adoption centers. 
 
 
1.Short titleThis Act may be referred to as the Adoption Information Act.
2.Provision in family planning services of pamphlets containing adoption center contact informationTitle X of the Public Health Service Act (42 U.S.C. 300 et seq.) is amended by adding at the end the following:

1009.Adoption center contact information
(a)A grant may be made or contract entered into under section 1001 for a family planning service project or program only upon assurances satisfactory to the Secretary that the project or program will—
(1)provide to each person to whom the project or program provides family planning services, at the time the person inquires about the services, a pamphlet that contains—
(A)a comprehensive list of the adoption centers located in the State where the services are provided; and
(B)the address and telephone number of each such center;
(2)at the same time, orally inform each such person that the pamphlet—
(A)was provided by the Department of Health and Human Services; and
(B)contains a comprehensive list of the adoption centers located in the State where the services are provided; and
(3)provide each such person an opportunity to read the pamphlet.
(b)The Secretary shall prepare, annually update, and distribute to each project or program referred to in subsection (a) pamphlets described in that subsection.
(c)No funds may be used to carry out this section, except funds that are appropriated to carry out this title.. 
 
